UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2014 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2014 Semiannual Report to Shareholders DWS International Value Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 22 Notes to Financial Statements 32 Information About Your Fund's Expenses 34 Advisory Agreement Board Considerations and Fee Evaluation 39 Account Management Resources 41 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Performance Summary February 28, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 12.17% 15.12% 12.85% 2.06% Adjusted for the Maximum Sales Charge (max 5.75% load) 5.72% 8.50% 11.52% 1.27% Russell Global ex-U.S. Value Index† 13.54% 16.76% 17.89% 3.61% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 14.40% 8.66% 2.18% Adjusted for the Maximum Sales Charge (max 5.75% load) 7.82% 7.38% 1.38% Russell Global ex-U.S. Value Index† 19.75% 12.83% 3.60% Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 11.85% 14.20% 12.00% 1.31% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 10.85% 14.20% 12.00% 1.31% Russell Global ex-U.S. Value Index† 13.54% 16.76% 17.89% 3.61% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 13.47% 7.85% 1.43% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 13.47% 7.85% 1.43% Russell Global ex-U.S. Value Index† 19.75% 12.83% 3.60% Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 No Sales Charges 12.35% 15.35% 13.13% 2.32% Russell Global ex-U.S. Value Index† 13.54% 16.76% 17.89% 3.61% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 14.63% 8.96% 2.45% Russell Global ex-U.S. Value Index† 19.75% 12.83% 3.60% Institutional Class 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 No Sales Charges 12.27% 15.29% 13.11% 2.32% Russell Global ex-U.S. Value Index† 13.54% 16.76% 17.89% 3.61% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 14.69% 8.94% 2.45% Russell Global ex-U.S. Value Index† 19.75% 12.83% 3.60% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.44%, 2.22%, 1.23% and 1.17% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 5, 2006. The performance shown for the index is for the time period of June 30, 2006 through February 28, 2014 (through December 31, 2013 for the most recent calendar quarter end returns), which is based on the performance period of the life of the Fund. On June 21, 2010, the Fund was renamed DWS Dreman International Value Fund and adopted its current investment policies. On March 1, 2013, the Fund was renamed DWS International Value Fund. Performance prior to June 21, 2010 should not be considered representative of the present Fund due to its change in investment policy. † The Russell Global ex-U.S. Value Index measures the performance of the global equity market based on all investable equity securities, excluding companies assigned to the United States. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. ‡ Total returns shown for periods less than one year are not annualized. Class A Class C Class S Institutional Class Net Asset Value 2/28/14 $ 8/31/13 $ Distribution Information as of 2/28/14 Income Dividends, Six Months $ Portfolio Management Team Investment Advisor Deutsche Investment Management Americas Inc. Subadvisor The fund's subadvisor is Dreman Value Management, L.L.C. (Dreman) Portfolio Management Team E. Clifton Hoover, Jr., CFA, Dreman Chief Investment Officer, Managing Director of Dreman and Lead Portfolio Manager of the fund. Joined the fund in 2010. — Joined Dreman Value Management, L.L.C. in 2006. — Prior to joining Dreman Value Management, L.L.C., Managing Director and a Portfolio Manager at NFJ Investment Group since 1997. — MS, Texas Tech University. Wesley Wright, Dreman Portfolio Manager of the fund. Joined the fund in 2010. — Joined Dreman Value Management, L.L.C. in 2008. — Responsible for current portfolio holdings for the firm's International Value and All Cap Value products. — Prior to joining Dreman Value Management. L.L.C., worked as an Equity Analyst at Hillcrest Asset Management. — BS, Texas A&M University; MBA, SMU Cox School of Business. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at February 28, 2014 (21.6% of Net Assets) Country Percent 1. UBS AG Provider of wealth management, investment banking and asset management services Switzerland 2.2% 2. Tata Motors Ltd. Manufactures cars and commercial automotive vehicles India 2.2% 3. Marvell Technology Group Ltd. Designer, developer and marketer of integrated circuits Bermuda 2.2% 4. Aegon NV Offers life and health insurance products Netherlands 2.2% 5. Royal Dutch Shell PLC Explorer, producer and refiner of petroleum Netherlands 2.2% 6. Statoil ASA Explores for, produces, transports, refines and trades oil and natural gas Norway 2.2% 7. Cia Energetica de Minas Gerais Generates, transmits and distributes electricity Brazil 2.1% 8. Barclays PLC Offers commercial and investment banking, insurance, asset management and related services United Kingdom 2.1% 9. BHP Billiton Ltd. An international resources company Australia 2.1% 10. Komatsu Ltd. Sells construction and mining machinery Japan 2.1% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 39 for contact information. Investment Portfolio as of February 28, 2014 (Unaudited) Shares Value ($) Common Stocks 97.1% Australia 2.1% BHP Billiton Ltd. (ADR) (a) (Cost $3,713,576) Belgium 2.0% Delhaize Group SA (ADR) (a) (Cost $2,490,011) Bermuda 2.2% Marvell Technology Group Ltd. (a) (c) (Cost $3,226,190) Brazil 5.7% Cia Energetica de Minas Gerais (ADR) (a) Petroleo Brasileiro SA (ADR) (a) Vale SA (ADR) (a) (Cost $12,223,181) Canada 6.3% Agrium, Inc. Kinross Gold Corp. Suncor Energy, Inc. Yamana Gold, Inc. (Cost $12,335,373) China 2.0% CNOOC Ltd. (ADR) (a) (Cost $3,859,853) France 4.1% Societe Generale SA (ADR) Total SA (ADR) (Cost $4,578,703) Germany 6.0% Allianz SE (ADR) BASF SE (ADR) Siemens AG (ADR) (Cost $7,462,145) Hong Kong 2.0% China Mobile Ltd. (ADR) (a) (Cost $3,630,015) India 4.2% Infosys Ltd. (ADR) (a) Tata Motors Ltd. (ADR) (Cost $4,951,121) Israel 2.0% Teva Pharmaceutical Industries Ltd. (ADR) (a) (Cost $2,884,389) Italy 2.0% Eni SpA (ADR) (a) (Cost $3,408,342) Japan 12.0% Canon, Inc. (ADR) Komatsu Ltd. (ADR) Mitsubishi UFJ Financial Group, Inc. (ADR) Nippon Telegraph & Telephone Corp. (ADR) Nomura Holdings, Inc. (ADR) Sumitomo Mitsui Financial Group, Inc. (ADR) (Cost $18,579,910) Korea 4.0% KB Financial Group, Inc. (ADR) (a) SK Telecom Co., Ltd. (ADR) (a) (Cost $5,967,453) Mexico 2.0% America Movil SAB de CV "L" (ADR) (a) (Cost $3,890,783) Netherlands 6.4% Aegon NV (Registered) (b) ING Groep NV (ADR)* (a) Royal Dutch Shell PLC (ADR) (a) (Cost $8,841,615) Norway 2.2% Statoil ASA (ADR) (Cost $3,433,482) Russia 3.9% CTC Media, Inc. (c) LUKOIL OAO (ADR) (a) (Cost $6,501,086) Spain 5.9% Banco Bilbao Vizcaya Argentaria SA (ADR) (a) Banco Santander SA (ADR) (a) Telefonica SA (ADR) (a) (Cost $8,878,160) Switzerland 6.2% ABB Ltd. (ADR)* (a) Credit Suisse Group AG (ADR) UBS AG (Registered)* (b) (Cost $8,429,602) United Kingdom 13.9% AstraZeneca PLC (ADR) (a) BAE Systems PLC (ADR) (a) Barclays PLC (ADR) (a) BP PLC (ADR) (a) HSBC Holdings PLC (ADR) (a) Smith & Nephew PLC (ADR) (a) Tesco PLC (ADR) (Cost $19,850,055) Total Common Stocks (Cost $149,135,045) Preferred Stock 1.9% Brazil Itau Unibanco Holding SA (ADR) (Cost $3,255,362) Securities Lending Collateral 42.0% Daily Assets Fund Institutional, 0.07% (d) (e) (Cost $72,993,146) % of Net Assets Value ($) Total Investment Portfolio (Cost $225,383,553)† Other Assets and Liabilities, Net (a) ) ) Net Assets * Non-income producing security † The cost for federal income tax purposes was $228,136,978. At February 28, 2014, net unrealized appreciation for all securities based on tax cost was $17,154,693. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $26,234,313 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $9,079,620. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at February 28, 2014 amounted to $71,119,171, which is 40.9% of net assets. (b) Listed on the New York Stock Exchange. (c) Listed on the NASDAQ Stock Market, Inc. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and Preferred Stock (f) Australia $ $
